Case 5:19-cv-00974-FB Document 217 Filed 10/23/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

BAE SYSTEMS RESOLUTION INC.,
ET AL.
Plaintiffs,

Vv. C.A. 5:19-cv-00974

MISSION TRANSPORT, LLC, ET AL.

Defendants.

SQ? COR CON LO? LOD 60D On OD

PLAINTIFFS’ AND DEFENDANTS BAKER HUGHES, A GE COMPANY,
LLC AND BAKER HUGHES OILFIELD OPERATIONS, LLC’s JOINT
MOTION TO DISMISS WITH PREJUDICE

Plaintiffs, BAE Systems Resolution Inc., et al. (“Plaintiffs”) and Defendants
Baker Hughes Oilfield Operations, LLC and Baker Hughes, a GE Company, LLC
(“Defendants”) (Plaintiffs and Defendant are collectively “the Parties”) move the
Court to enter an Agreed Order of Dismissal with Prejudice against Defendant .

This Motion is made pursuant to the settlement agreement between the
Parties. The Parties request the entry of an Agreed Order of Dismissal pursuant to
the settlement agreement, and subject to the Court retaining jurisdiction to enforce
the settlement agreement. The Agreed Order of Dismissal shall not apply to
Plaintiffs’ claims against any defendant other than Defendant .

WHEREFORE, premises considered, the Parties request this Court enter the

attached and incorporated Order of Dismissal with Prejudice.

073171.000001
691 - 5670682.1
Case 5:19-cv-00974-FB Document 217 Filed 10/23/20 Page 2 of 3

Dated: October 23, 2020.

OF COUNSEL:

CRAIN, CATON & JAMES, P.C.

1401 McKinney, Suite 1700
Houston, Texas 77010
Telephone: (713) 658-2323
Facsimile: (713) 658-1921

073171.000001
691 - 5670682.1

Respectfully submitted,

/s/ Kelly D, Brown

Kelly D. Brown

Federal I.D. 13782

State Bar No. 03149830

1401 McKinney, Suite 1700
Houston, Texas 77010
Telephone: (713) 752-8628
Facsimile: (713) 425-7928
E-mail: kbrown@craincaton.com

ATTORNEYS IN CHARGE FOR
PLAINTIFFS

Respectfully submitted,
Munsch Hardt Kopf & Harr, PC

/s/Mary W. Koks

MARY W. KOKS

Texas Bar Number 04856800
700 Milam, Suite 2700
Houston, TX 77002
Telephone: (713) 222-4030
E-mail: mkoks@munsch.com

ATTORNEY FOR DEFENDANTS
BAKER HUGHES, A GE COMPANY,
LLC AND BAKER HUGHES
OILFIELD OPERATIONS, LLC
Case 5:19-cv-00974-FB Document 217 Filed 10/23/20 Page 3 of 3

CERTIFICATE OF CONFERENCE

This is to certify that the undersigned contacted counsel of record for
Defendant and Defendant agrees to this Motion.

/s/ Kelly D. Brown
Kelly D. Brown

 

CERTIFICATE OF SERVICE

I hereby certify that on October 23, 2020, I electronically submitted the
foregoing document with the clerk of court for the U.S. District Court, Western
District of Texas, using the electronic case files system of the court. The electronic
case files system sent a “Notice of Electronic Filing” to those individuals who have
consented in writing to accept this Notice as service of this document by electronic
means.

/s/ Kelly D. Brown
Kelly D. Brown

 

073171.000001
691 - 5670682.1
